  Case 20-08028             Doc 21         Filed 05/14/20 Entered 05/14/20 10:50:38                              Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MARCUS D GRIFFIN                                             ) Case No. 20 B 08028
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE

                                                    NOTICE OF MOTION

   MARCUS D GRIFFIN                                                               DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   9326 S PHILLIPS
   CHICAGO, IL 60617

   Please take notice that on June 16, 2020 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   A party who objects to this motion and wants it called must file a Notice of Objection no later than two
   (2) business days before the presentment date. If a Notice of Objection is timely filed, the motion will
   be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
   motion without a hearing before the date of presentment.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on May 14,
   2020.

                                                                                                      /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 21, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:


   341 meeting not adjourned.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
                                                                                    /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
